Name: Commission Regulation (EC) No 2576/94 of 24 October 1994 amending Regulation (EC) No 2396/94 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10. 94 Official Journal of the European Communities No L 273/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2576/94 of 24 October 1994 amending Regulation (EC) No 2396/94 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 2396/94 (3) issued an invitation to tender for the supply, as food aid, of 9 015 tonnes of vegetable oil ; whereas some of the conditions specified in Annex to the Regulation issud an invitation to tender ; whereas some of the conditions specidied in the Annex to the Regulation should be altered, 1 . for lot I point 10 of the Annex is replaced by the following : ' 10. Packaging and marketing (9) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA (2) ( 1 ), IIIA (2) (3) and IIIA (3))  five-litre metal canister, without cardboard crosspieces  markings in English' ; 2. for lots A to I the communication (4) regarding the labelling and marking of the packaging shall not be applicable to tenders submitted. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2396/94 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. (3) OJ No L 256, 4. 10 . 1994, p. 6. (4 OJ No C 273, 30. 9 . 1994, p. 1 .